ORDER

PER CURIAM.
Defendant appeals the trial court’s judgment in favor of the plaintiff for breach of contract awarding plaintiff $13,964.17 and prejudgment interest of $2770.86. Although the trial court correctly determined the relevant time periods during which plaintiff was entitled to prejudgment interest, it mistakenly inserted incorrect numbers into the calculation. Therefore, the judgment is affirmed in all respects except that the trial court’s computation of prejudgment interest is modified from $2770.86 to $1524.89. Because there is no precedential value in publishing an opinion, we issue this Rule 84.16(b) order.